[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-15672         ELEVENTH CIRCUIT
                                                       JUNE 15, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                   D. C. Docket No. 08-00268-CR-TCB-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ROBERTO CARLOS DOMINGUEZ-REYES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (June 15, 2010)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Robert Dominguez-Reyes appeals his 34-month sentence imposed after
pleading guilty to illegal reentry in violation of 8 U.S.C. § 1326. After thorough

review, we conclude that Dominguez-Reyes has not demonstrated that his below-

Guidelines sentence was substantively unreasonable. Therefore, we affirm.

                                          I.

      Dominguez-Reyes was convicted of conspiracy to commit assault in aid of

racketeering in 2004 and sentenced to 33 months in prison. Upon his release from

prison in 2005, he was immediately deported to Mexico. Approximately three

years later, Dominguez-Reyes was stopped for a potential traffic violation in

Gwinnett County, Georgia. As part of a gang enforcement initiative, information

he provided during that traffic stop was sent to Immigrations and Customs

Enforcement (“ICE”) agents, who determined that he had illegally reentered the

country. He was arrested a short time later at his residence and indicted for having

illegally reentered the Untied States in violation of 8 U.S.C. § 1326.

      Dominguez-Reyes later pleaded guilty to the indictment without a plea

agreement. At sentencing, the district court adopted the presentence investigation

report (“PSR”) as the findings of the court. The district court calculated

Dominquez-Reyes advisory Guidelines range under U.S.S.G. § 2L1.2, assigning a

base offense level of 8 and adding 16 levels because Dominguez-Reyes had been

previously deported following a conviction for a crime of violence. The district



                                          2
court then awarded a 3-level reduction for acceptance of responsibility, which

resulted in a total offense level of 21. With the defendant’s Criminal History

Category of II, Domingquez-Reyes’s Guidelines range was 41 to 51 months in

prison.

      Dominguez-Reyes requested a downward variance sentence of 18 months in

prison. He urged the district court to consider that he initially came to this country

at the age of 3, had suffered physical abuse at the hands of his stepfather, and had

only reluctantly returned to the Untied States after his deportation to assist his

mother with the care of his siblings. He also argued that he had been fully

rehabilitated, was attending church regularly and volunteering there, and had little

incentive to remain in the United States following his release because his family

had returned to Mexico and needed his help there.

      After hearing argument from the parties and the defendant’s allocution, the

district court found the 18-month sentence Dominquez-Reyes requested

insufficient to meet the purposes and objectives of sentencing. Instead, the district

court imposed a downward variance sentence of 34 months in prison and three

years supervised release. In reaching its decision, the district court stated that it

had carefully reviewed and taken into consideration all of the factors set forth in 18

U.S.C. § 3553(a), particularly referencing the nature and circumstances of the



                                            3
offense, the history and characteristics of the defendant, and the need for the

sentence imposed to reflect the seriousness of the offense, afford adequate

deterrence, and protect the public. Both the government and the defendant

objected to the district court’s below-Guidelines sentence.

                                               II.

       Dominguez-Reyes claims that his sentence was substantively unreasonable

because it is greater than necessary to achieve the objectives of sentencing.1

       We review the substantive reasonableness of a sentence for abuse of

discretion, taking into account the totality of the circumstances. United States v.

Jennings, 599 F.3d 1241, 1255 (11th Cir. 2010). “Our reasonableness review is

deferential, requiring the court to determine ‘whether the sentence imposed by the

district court fails to achieve the purposes of sentencing as stated in section

3553(a).’” United States v. Langston, 590 F.3d 1226, 1236 (11th Cir. 2009)

(quoting United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005)). “The

burden is on the party challenging the sentence to show that the sentence was

unreasonable in light of the record and the § 3553(a) factors.” Id.

       Pursuant to § 3553(a), the sentencing court shall impose a sentence

sufficient, but not greater than necessary, to reflect the seriousness of the offense,


       1
          Dominguez-Reyes does not assert that the district court committed any procedural error
in his sentencing.

                                               4
promote respect for the law, provide just punishment for the offense, deter criminal

conduct, protect the public from future crimes of the defendant, and provide the

defendant with needed educational or vocational training. 18 U.S.C. § 3553(a)(2).

The sentencing court should also consider the following factors in determining a

particular sentence: (1) the nature and circumstances of the offense and the history

and characteristics of the defendant; (2) the kinds of sentences available; (3) the

Guidelines range and the pertinent policy statements of the Sentencing

Commission; (4) the need to avoid unwarranted sentencing disparities, and (5) the

need to provide restitution to victims. Id. at § 3553(a)(1), (a)(3)–(7). “‘The weight

to be accorded any given § 3553(a) factor is a matter committed to the sound

discretion of the district court, and we will not substitute our judgment in weighing

the relevant factors.’” Langston, 590 F.3d at 1237 (quoting United States v.

Amedeo, 487 F.3d 823, 832 (11th Cir. 2007)).

      Dominguez-Reyes has failed to demonstrate that his 34-month below-

Guidelines sentence was substantively unreasonable. Dominguez-Reyes’s

argument, in essence, is that the district court gave too much weight to the need for

deterrence and too little weight to the mitigating factors he presented at sentencing,

such as his background, cultural assimilation, and rehabilitation. But “[w]e do not

reweigh relevant factors . . . unless the district court committed a clear error of



                                           5
judgment in weighing the § 3553(a) factors by arriving at a sentence outside the

range of reasonable sentences.” Langston, 590 F.3d at 1237. And we cannot say,

on this record, that the district court’s downward variance sentence was outside the

range of reasonable. This is particularly true where, as here, the district court’s

decision to vary downward (over the government’s request for a Guidelines

sentence) clearly demonstrates that it considered Dominguez-Reyes’s arguments in

favor of a reduced sentence.

      It may be true that reasonable minds could differ as to the appropriate

sentence in this case, given the defendant’s history and characteristics, the nature

and circumstances of his illegal reentry, as well as the need to deter this defendant

and others with prior violent felony convictions from illegally reentering the

country following their deportation. But in our view the district court’s sentence in

this case falls squarely within the range of reasonable sentences. That being so, the

district court did not abuse its discretion in imposing a 34-month sentence.

      AFFIRMED.




                                           6